Citation Nr: 0721316	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  05-03 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a shell fragment 
wound disability of the left eye.

2.  Entitlement to service connection for a retained bullet 
in the skull.

3.  Entitlement to an initial rating higher than 30 percent 
for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 


INTRODUCTION

The veteran had active duty from August 1941 to October 1945 
and from October 1950 to August 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Board 
first considered this appeal in June 2006 and remanded all 
claims for additional development.  The matter is now 
properly returned to the Board for further appellate 
consideration.

In June 2006, the Board granted the veteran's motion to 
advance his appeal on the docket pursuant to 38 C.F.R. 
Section 20.900(c).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no diagnosis of a disability due to a shell 
fragment wound of the left eye.

3.  There is no medical evidence of a retained bullet in the 
skull.

4.  The veteran experiences occupational and social 
impairment with reduced reliability and productivity due to 
anxiety, nightmares, irritability, frustration, and suicidal 
ideation.  

CONCLUSIONS OF LAW

1.  A shell fragment wound disability of the left eye was not 
incurred during service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).

2.  A retained bullet in the skull was not incurred during 
service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  Criteria for assignment of a 50 percent rating for an 
anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code 
9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in December 2004, July 2005 and May 2006, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims of entitlement to 
service connection for combat injuries and entitlement to a 
higher initial rating for a psychiatric disorder, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service 
connection claim, as is now required in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in May 2006.  
Thus, the Board finds that VA met its duty to notify the 
veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was initially given VCAA notice with 
respect to his claim of entitlement to service connection for 
an anxiety disorder prior to the March 2003 AOJ decision here 
on appeal.  He then appealed the downstream issue of 
entitlement to a higher initial rating and was given notice 
with respect to that claim in December 2004 and May 2006.  
The veteran is not prejudiced by notice subsequent to the 
appealed AOJ decision because he was given sufficient time to 
provide evidence to substantiate his claim.  With respect to 
the veteran's claims of entitlement to service connection, he 
received notice in July 2004, prior to the AOJ decision here 
on appeal, in keeping with Pelegrini.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before the 
Board in June 2006.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  As such, the merits of the veteran's claims will now 
be addressed.

Service Connection

The veteran alleges that he his entitled to service 
connection for a shell fragment wound disability of the left 
eye and a retained bullet to the skull.  During his June 2006 
hearing, he testified that he sustained injuries to his left 
eye and skull during his period of active service while 
stationed in Okinawa.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology.  Id.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign or expedition, VA shall accept as sufficient proof 
of service connection of any disease or injury alleged to 
have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions or hardships of such service 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary and 
the reasons for granting or denying service connection in 
each case shall be recorded in full.  See 38 U.S.C.A. 
§ 1154(b).

The veteran's service medical records are void of any 
indication of an injury to the left eye or skull and there is 
no evidence of an injury resulting from shell fragments or 
bullets during any period of the veteran's active service.  
Moreover, both of the veteran's discharge examinations, 
performed in October 1945 and July 1951, reflect that the 
veteran's eyes, head, face, neck, and scalp were within 
normal limits.  

Post-service records are also absent any evidence of shell 
fragment wounds and/or retained bullets.  VA treatment 
records from July 2003 indicate that magnetic resonance 
imaging (MRI) of the brain was unremarkable.  Moreover, an 
August 2006 VA examination report shows that there were no 
visible or palpable scars beneath the left eye or periorbital 
area to support the veteran's contention that he sustained a 
shell fragment wound to the eye.  In his assessment, the VA 
examiner opined that there was no radiologic or physical 
residual scarring evidence of a left eye injury as reported 
by the veteran's history.  In support of his assessment, the 
examiner noted that a January 2004 computerized tomography 
(CT) scan was normal with no indication of retained bullet 
fragments intracranially or in the orbit.  Additionally, 
there was no documentation in the claims folder of injury or 
treatment for metal shrapnel laceration of the left lower 
lid.  The veteran also had excellent visual acuity of 20/20 
in the right eye.  As to the left eye, his visual acuity was 
20/25, which was limited solely due to early posterior 
capsule opacification secondary to cataract symptoms 
subsequent to laser yttrium aluminum garnet (YAG) 
capsulomatomy.  

It is important to point out that absent a disease or injury 
incurred during service, the basic compensation statutes 
cannot be satisfied.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001).  A claim for service 
connection for a disability must be accompanied by medical 
evidence establishing that the claimant currently has the 
claimed disability.  Absent proof of a present disability, 
there can be no valid claim.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).

Given the evidence as outlined above, the Board finds that 
there is no current diagnosis of a shell fragment wound 
disability of the left eye or of a retained bullet to the 
skull.  Thus, in the absence of evidence of injury due to a 
shell fragment wound or to a bullet wound along with the lack 
of medical evidence reflecting that the veteran currently has 
a shell fragment wound disability of the left eye and/or a 
retained bullet to the skull, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a shell fragment wound disability of the left 
eye and for a retained bullet to the skull.  Thus, the claims 
must be denied.

Increased Rating

The veteran contends that a rating higher than 30 percent 
should be assigned for his service-connected anxiety 
disorder.  He credibly testified before the Board that his 
psychiatric disorder is characterized by panic attacks and an 
inability to control himself in stressful situations.  At the 
time of the June 2006 video conference hearing, the veteran 
was not participating in any kind of psychiatric therapy or 
treatment on a regular basis.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's anxiety disorder has been evaluated using 
Diagnostic Code 9413 of 38 C.F.R. § 4.130, which sets forth 
the criteria for rating psychiatric disorders using a general 
rating formula outlined in Diagnostic Code 9440.  Pertinent 
portions of the general rating formula for mental disorders 
are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name...........100 percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships..............................70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships......................50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)......30 percent

As noted above, the veteran does not participate in 
psychiatric treatment.  As such, this decision is based 
solely upon findings from VA examinations.  It is important 
to point out at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Upon VA examination in March 2002, the veteran was casually 
dressed and appropriately groomed.  Throughout the 
examination, he was cooperative and articulate; however, he 
had to be frequently redirected.  His speech was normal and 
his affect and mood were appropriate.  Thought processes were 
logical and coherent.  There was no evidence of delusions, 
hallucinations, or ideas, intents, or plan of harming himself 
or others.

The veteran underwent a VA examination in July 2002 and 
presented with subjective complaints of anxiety, nightmares, 
and erratic sleep.  The examiner noted that the veteran was 
well groomed, alert, and cooperative during the examination.  
He was also oriented in all three spheres.  His insight and 
judgment were intact and his concentration and memory were 
good.  The veteran's speech was spontaneous, with normal rate 
and tone.  His mood was euthymic and his affect was full.  
The examiner noted that there was no evidence of psychotic 
symptoms and that the veteran gave poor details when pressed 
to describe his nightmares.  After a complete evaluation, a 
Global Assessment of Functioning (GAF) score of 51 was 
assigned, reflecting moderate symptoms as per the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, D.C., American Psychiatric Association (1994) 
(DSM-IV).  

VA treatment records from November 2002 demonstrate that when 
the veteran participated in a study entitled, "A cognitive 
Behavioral Intervention for Depression and Anxiety in COPD," 
he scored a 22 on the Beck Depression Inventory, which 
indicated moderate depression.  On the Beck Anxiety 
Inventory, he scored a 50, which indicated severe anxiety.


Upon VA examination in September 2006, the veteran was again 
cooperative and oriented in all three spheres.  The examiner 
noted that the veteran's mood was predominantly euthymic and 
his range of affect was broad, appropriate, and relatively 
stable, but he was found to be rather difficult to redirect.  
The content of his thoughts revealed a recurrent theme of 
being unfairly treated by people around him and throughout 
his life; he became irritable and expressed some anger when 
discussing this recurring theme.  The examiner noted that the 
veteran was frequently worried and anxious, very susceptible 
to stress, and easily frustrated when dealing with others.  
The examiner also noted occasional passive suicidal ideation; 
however, the veteran denied any intent and stated that this 
was something that occurred primarily because of his fear of 
death due his age and accumulating physical problems.  The 
veteran had significant symptoms of anxiety and a GAF score 
of 50 was assigned due to the presence of passive suicidal 
ideation.  The examiner opined that the veteran's anxiety was 
moderately severe, but the veteran was competent to handle 
his funds.  

Given the evidence as outlined above, the Board finds that 
the veteran experiences moderate symptoms and is deemed to be 
occupationally and socially impairment with reduced 
reliability and productivity due to anxiety, nightmares, 
irritability, frustration, and suicidal ideation.  As such, 
when resolving all reasonable doubt in favor of the veteran, 
the Board finds that criteria for assignment of a 50 percent 
rating have been met for the entire period in question and 
there is no need for staged ratings.  A disability rating in 
excess of 50 percent must be denied as there is no evidence 
of gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting himself or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, memory loss for names of 
close relatives or of his own name, obsessional rituals, 
illogical speech, near-continuous panic or depression 
affecting the ability to function independently, impaired 
impulse control (such as unprovoked irritability with periods 
of violence), spatial disorientation, or neglect of personal 
appearance and hygiene.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is totally unemployable 
because of his service-connected psychiatric disability, he 
has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings. The Board has been similarly 
unsuccessful in locating exceptional factors as the record 
clearly shows that the veteran is not working due to a myriad 
of physical impairments. The veteran has not required any 
hospitalization, much less frequent periods of 
hospitalization, for his psychiatric disability and treatment 
records are void of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings. The 
Board does not doubt that limitation caused by difficulty 
sleeping, frustration, irritability, and anxiety has an 
adverse impact on employability; however, loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1. 38 
C.F.R. Section 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the assignment of a 50 percent evaluation more than 
adequately reflects the clinically established impairment 
experienced by the veteran and a higher rating is denied.


ORDER

Service connection for a shell fragment wound disability of 
the left eye is denied.

Service connection for a retained bullet in the skull is 
denied.

An initial rating of 50 percent, but no higher, for an 
anxiety disorder is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


